Citation Nr: 0534508	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970 and from October 1980 to February 2000.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran limited the issue on appeal to the initial rating 
for bilateral hearing loss in his August 2003 notice of 
disagreement.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of I in the right ear 
and I in the left ear; speech reception is 92 percent in the 
right ear and 92 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The veteran's claim arises from a notice of disagreement, 
raising the issue of a higher initial rating for bilateral 
hearing loss.  The VA General Counsel has addressed the 
applicability of the notice requirements in such cases.  If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) (West 2002) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) (West 2002) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGPREC 8-2003.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2004).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2005).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2005).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  

Any variation in the level of impairment during the initial 
rating period may be significant and be a basis for a staged 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background and Analysis.  The veteran filed his claim 
for service connection for bilateral hearing loss in October 
2002.  The RO arranged for a fee basis audiological 
evaluation at University Hospital Speech and Hearing Center 
in April 2003.  The audiological evaluation in April 2003 
revealed puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
50
45
LEFT
40
35
50
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  

An audiological evaluation in May 2005 was performed and the 
results placed on a graph.  The results were not interpreted.  
The graph does not include any findings of more than 40 
decibels at any frequency.  The impression was the veteran 
had a mild bilateral sensorineural hearing loss with good 
speech recognition.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of I in the right ear 
and I in the left ear.  38 C.F.R. § 3.85, Table VI.  When 
those results are charted on 38 C.F.R. § 4.85, Table VII they 
result in a 0 percent rating.  The Board finds that the 
results of the audiological examinations in the claims folder 
do not reveal findings that support a compensable rating 
under the applicable rating criteria.  38 C.F.R. § 4.85 
(2005).  

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The April 2003 VA Fee 
Basis examination showed that the puretone thresholds at each 
of the four specified frequencies in the right ear or left 
ear are not 55 decibels or above.  The puretone thresholds 
are not 30 decibels or less at 1000 Hertz in either ear, and 
70 decibels or more at 2000 Hertz.  Accordingly, 38 C.F.R. 
§ 4.86 is not applicable.  

The Board has noted this is an initial assignment of a rating 
for the veteran's service connected hearing loss.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In this 
instance the evidence does not demonstrate any variation in 
the level of hearing impairment which would support 
assignment of staged ratings.  

An initial compensable rating for bilateral hearing loss is 
not warranted.  




ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


